DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu et al. (20170363800, cited by applicant), Liu hereinafter.
Regarding claim 1, Liu discloses a holder (12, ¶ [20]), suitable for a display apparatus, wherein the display apparatus comprises a light guide plate (22, ¶ [24], fig. 4) and a display panel (16, ¶ [23]), and the light guide plate (22) comprises a light emitting portion and a curved portion (22B) connected to the light emitting portion, wherein the display panel (16) has a bottom surface and a side surface connected to the bottom surface (fig. 4), wherein at least one part of the holder (12) is attached to the side surface of the display panel (16, fig. 4), and the holder (12) is wrapped with the curved portion (22B) of the light guide plate (22).
Regarding claim 3, Liu discloses a recess (active area AA, ¶ [22] fig. 4), used for disposing the display panel (16), wherein the bottom surface and the side surface form a corner (C, as denoted hereinafter on the figure bellow) disposed in the recess (AA).

    PNG
    media_image1.png
    317
    756
    media_image1.png
    Greyscale

Regarding claim 8, Liu discloses that the holder (12) is attached to both the side surface and the bottom surface (fig. 12) of the display panel (16).

Allowable Subject Matter
Claims 2 and 4-7 are objected to as being dependent upon a rejected base claim, but would be allowable if at least one the limitations indicated below where included in the base claim.
Regarding claim 2, the references of Prior Art of record fails to teach or suggest the combination of the limitations as set forth in claim 2, and specifically comprising the limitation directed to the holder takes the shape of a semicircular cylinder, and the holder comprises a plane connected to the side surface of the display panel.
Regarding claim 4, the references of Prior Art of record fails to teach or suggest the combination of the limitations as set forth in claim 4, and specifically comprising the limitation directed to the recess has a first plane and a second plane connected to the first plane, the first plane is connected to the side surface of the display panel, and the second plane is connected to the bottom surface of the display panel, wherein a width of the first plane is less than a width of the side surface of the display panel, and larger than or equal to a half width of the side surface of the display panel.
Regarding claims 5-7, the claims are allowable for the reasons given in claim 4 because of their dependency status from claim 4.

Claims 9-24 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 9, the references of Prior Art of record fails to teach or suggest the combination of the limitations as set forth in claim 9, and specifically comprising the limitation directed to a light guide plate, comprising: a light emitting portion, disposed on the top surface; a curved portion, connected to the light emitting portion and covering the holder, wherein the curved portion has a light incident side; and a light emitting component, disposed at the light incident side of the curved portion, wherein the display panel is located between the light emitting component and the light emitting portion, in combination with the remaining limitations. This limitation has not been found, taught, suggested or render obvious by the prior art of the record with a reasonable expectation of success, which it makes this claim allowable over the prior art.
Regarding claims 10-22, the claims are allowable for the reasons given in claim 9 because of their dependency status from claim 9.
Regarding claim 23, the references of Prior Art of record fails to teach or suggest the combination of the limitations as set forth in claim 23, and specifically comprising the limitation directed to a light guide plate, comprising: a light emitting portion, disposed between the display panel and the circuit board; a curved portion, connected to the light emitting portion and covering the holder, wherein the curved portion has a light incident side; and a light emitting component, disposed at the light incident side of the curved portion, in combination with the remaining limitations. This limitation has not been found, taught, suggested or render obvious by the prior art of the record with a reasonable expectation of success, which it makes this claim allowable over the prior art.
Regarding claim 24, the claim is allowable for the reasons given in claim 23 because of their dependency status from claim 23.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE M. DIAZ whose telephone number is (571)272-9822. The examiner can normally be reached Monday-Friday 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarere can be reached on 571-270-5112. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSE M DIAZ/           Examiner, Art Unit 2879                                                                                                                                                                                             
/OLUSEYE IWARERE/
Supervisory Patent Examiner, Art Unit 2879